DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
1/ claims 1, 9, and 17 
2/ claims 1, 3-9, 11-17, and 19-24 are pending
3/ IDS filed 11/09/2019 has been considered
4/ application claims priority date of 07/25/2018
5/ claims 2, 8, and 18 has been previously cancelled

Response to Arguments
Applicant’s arguments, filed 09/28/2021, with respect to the rejection(s) of claim(s) 1 under the combination prior arts has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garg (US pat. No. 9491237).
The other prior arts from the previous rejection are being relied upon for other limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-9, 11, 13-17, 19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US pat. No. 9491237), further in view of Winterstein (US pg. no. 20140340468).
	Regarding claim 1. Garg discloses a system configured for activating a connection to a communication, wherein the system comprises: one or more non-transitory memory storage repositories (fig. 2, 216 data store); and one or more processors (fig. 2, 202 processor), wherein the one or more processors are collectively configured to:	
	receive, at a call device, an invitation for communication (col. 8, lines 27-29 discloses the first device transmits an SSID signal, illustrated as block 602. One of the second device corresponds to call device)), wherein the invitation is further configured for reception by a client device associated with an invitee of the communication (col. 7, lines 28-31 discloses a first device transmits an SSID signal. The SSID signal (imitation) is received by a second device, illustrated as block 504. The second device then sends, and the first device receives, a proximity indicator, Such as a RF-fingerprint):
	output, at the call device, an initialization audio signal for the communication based on the invitation (col. 7, lines 28-31 discloses a first device transmits an SSID signal. The SSID signal (i) is received by (invitation) second device, illustrated as block 504. The second device then sends, and the first device receives, a proximity indicator, Such as a RF-fingerprint (initialization audio signal based on the invitation (SSID)); 
	receive, at the call device, audio signature data from the client device in response to the initialization audio signal for the communication and based at least in part on the client device being associated with the invitee of the communication (col.8, lines 27-42 discloses the first device transmits an SSID signal, illustrated as block 602. The SSID signal is received by a plurality of second devices, illustrated as block 604. The second devices send, and the first device receives, a proximity indicator, such as a RF-fingerprint or other information relating to proximity, for each of the second devices, illustrated as block 606. This allows the first device to create a map-like representation of the proximity of the second devices to the first device. A user may then select the individual second devices the user desires to allow to connect to the sharing group, illustrated as block 608. The first device then transmits the appropriate audio signal containing the key, illustrated as block 610. The second devices listen for and receive the audio signal, illustrated as block 612. The second devices use the key to access the sharing group).
		But, the combination does not explicitly disclose:
determine a meeting identifier based at least in part on the audio signature data, wherein the meeting identifier is associated with a call;
in response to determining the meeting identifier, establish a call connection for the call between the call device and an external call platform based at least in part on the determined meeting identifier;
However, in the same field of endeavor, Winterstein discloses determine a meeting identifier based at least in part on the audio signature data, wherein the meeting identifier is associated with a call ([0012] in response to the acoustic signal (based on received audio signal) which includes the sequence of audio tones, querying a scheduling server to obtain a particular meeting identifier (determining meeting identifier) which identifies a particular electronic conference);
in response to determining the meeting identifier, establish a call connection for the call between the call device and an external call platform based at least in part on the determined meeting identifier ([0012] discloses in response to the acoustic signal which includes the sequence of audio tones, querying a scheduling server to obtain a particular meeting identifier (determining) which identifies a particular electronic conference, and providing (in response to determining), to the conference server, a join meeting command which includes the particular meeting identifier to direct the conference server to join the electronic device to the particular electronic conference among the multiple electronic conferences based on the particular meeting identifier).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Winterstein. The modification would allow an authentication system for a more secured conference joining system where authentication information is validated at a central controlling entity before joining a meeting to ensure a more secured system and to effectively control user authorization to join conference.
Regarding claim 3.The combination discloses the system of claim 1.
Winterstein further discloses wherein determining the meeting identifier comprises:
querying a lookup table stored within the one or more non-transitory memory storage repositories based at least in part on the audio signature data ([0011-0012] playing a sequence of beeps from the electronic device to the sound initiating device to direct the sound initiating device to output the acoustic signal which includes the sequence of audio tones sequence of audio tones defining the particular meeting identifier. [0012] in response to the acoustic signal which includes the sequence of audio tones, querying a scheduling server to obtain a particular meeting identifier which identifies a particular electronic conference), wherein the lookup table maps respective audio signature data with meeting identifiers ([00120] in response to the acoustic signal which includes the sequence of audio tones, querying a scheduling server to obtain a particular meeting identifier which identifies a particular electronic conference); and
		in response to the querying, receiving the meeting identifier mapped to the audio signature data ([00120] discloses in response to the received acoustic signal which includes the sequence of audio tones, querying a scheduling server to obtain a particular meeting identifier which identifies a particular electronic conference).
Regarding claim 5.  The combination discloses system of claim 1.
		Winterstein further discloses wherein establishing the call connection for the call comprises initializing a real-time call connection via a network between the call device and the external call platform (fig. 1 discloses devices 22 communicate for voice and audio conference over network; [0007] discloses to joining a client computer to an online meeting, … joining an electronic device to an electronic conference using sound.  In particular, a sound initiating device such as a user endpoint device which has already joined the electronic conference can output an acoustic signal to a listening device (e.g., a tablet, a smart phone, a laptop, etc.).  In response to the acoustic signal, the listening device can automatically join the electronic conference to facilitate meeting operation (e.g., to operate as a detached control panel, to capture audio or video, etc.).
		Regarding claim 6.  The combination discloses the system of claim 1.
		Winterstein further discloses, wherein initializing the real-time call connection comprises initializing a real-time video call connection via the network between the call device and the external call platform (fig. 1 discloses devices 22 communicate for voice and audio conference over network; [0007] discloses to joining a 
client computer to an online meeting, improved techniques are directed to joining an electronic device to an electronic conference using sound.  In particular, a sound initiating device such as a user endpoint device which has already joined the electronic conference can output an acoustic signal to a listening device (e.g., a tablet, a smart phone, a laptop, etc.).  In response to the acoustic signal, the listening device can automatically join the 
electronic conference to facilitate meeting operation (e.g., to capture audio or video, etc.).
Regarding claim 7. The system of claim 1, wherein the one or more processors are further configured to:
		Winterstein further discloses receive a call generation request ([0011] discloses prior to receiving the sound from the sound initiating device, playing a sequence of beeps from the electronic device to the sound initiating device to direct the sound initiating device to output the acoustic signal (request) which includes the sequence of audio tones sequence of audio tones defining the particular meeting identifier);
		determine meeting identifier data for the call generation request ([0011] 
the sound initiating device to output the acoustic signal which includes the sequence of audio tones sequence of audio tones defining the particular meeting identifier that needs determining of the meeting identifier); 
		generate the audio signature data based at least in part on the meeting identifier request ([0011] the sound initiating device to output the acoustic signal which includes the sequence of audio tones sequence of audio tones defining the particular meeting identifier that needs determining of the meeting identifier);and 
transmit the audio signature data to one or more client devices, comprising at least the client, wherein the audio signature data causes the one or more client devices to emit an audio signal upon activation of the audio signature data (fig. 4, 122 discloses acoustic signal (audio signature) to helper device. Receiving and playing the acoustic signal at the helper (receiver device) corresponds to causing to emitting an audio at the receiving device).
Regarding claim 8. The combination discloses the system of claim 1.
		Winterstein further discloses wherein the audio signature data comprises user identifier data ([0080] discloses the sound initiating device may play the acoustic signal within audio receiving range of the helper device (also see user endpoint devices 22(1) and 22(n) in FIG. 1).  The acoustic signal includes the conference details (user identifier) required for the listening device to join the electronic conference 30; [0081] discloses, the listening device sends the conference request to the conference server 24 (arrow 224).  The request includes received conference details such as a conference ID, a username (user identifier received in the conference detail of the acoustic signal)), and 		wherein the one or more processors are further configured to identify a user identifier as a participant in the call based at least in part on receipt of the user identifier data as a part of the audio signature data ([0080-0082] discloses the sound initiating device may play the acoustic signal within audio receiving range of the helper device (also see user endpoint devices 22(1) and 22(n) in FIG. 1).  The acoustic signal includes the conference details required for the listening device to join the electronic conference 30; [0081] discloses, the listening device sends the conference request to the conference server 24 (arrow 224).  The request includes received conference details such as a conference ID, a username (user identifier received in the conference detail of the acoustic signal), validating information, and so on. The processor of the listening device processing the acoustic signal to extract the conference detail corresponds to processor; [0082] The conference server 24 (processor) then processes the conference request (arrow 226).  In particular, the conference server 24 confirms that request is valid (e.g., by accessing a user database, also see the memory constructs 64 in FIG.  2) and confirms that the electronic conference 30 is currently active).
Regarding claim 9. The combination discloses a computer-implemented method for activating a connection to a call, wherein the method comprises:
All other limitations of claim 9 are similar with the limitations of claim 1. Claim 9 is rejected on the analysis of claim 1 above.
Regarding claim 11, the combination discloses computer implemented method of claim 9.
All other limitations of claim 11 are similar with the limitations of claim 3 above. Claim 11 is rejected on the analysis of claim 3 above.

Regarding claim 13, the combination discloses computer implemented method of claim 9.
All other limitations of claim 13 are similar with the limitations of claim 5 above. Claim 13 is rejected on the analysis of claim 5 above.
Regarding claim 14, the combination discloses computer implemented method of claim 9.
All other limitations of claim 14 are similar with the limitations of claim 6 above. Claim 14 is rejected on the analysis of claim 6 above.
Regarding claim 15, the combination discloses computer implemented method of claim 9.
All other limitations of claim 15 are similar with the limitations of claim 7 above. Claim 15 is rejected on the analysis of claim 7 above.
Regarding claim 16, the combination discloses computer implemented method of claim 9.
All other limitations of claim 16 are similar with the limitations of claim 8 above. Claim 16 is rejected on the analysis of claim 8 above.
Regarding claim 17, the combination discloses non-transitory computer readable storage  medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a call device, cause the electronic device to perform functions ((fig. 7 discloses device 720 that has a storage medium for storing instructions to perform function).
All other limitations of claim 17 are similar with the limitations of claim 1 above. Claim 17 is rejected on the analysis of claim 1 above.
Regarding claim 19, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 19 are similar with the limitations of claim 3 above. Claim 19 is rejected on the analysis of claim 3 above.
Regarding claim 21, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 21 are similar with the limitations of claim 5 above. Claim 21 is rejected on the analysis of claim 5 above.
Regarding claim 22, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 22 are similar with the limitations of claim 6 above. Claim 22 is rejected on the analysis of claim 6 above.
Regarding claim 23, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 23 are similar with the limitations of claim 7 above. Claim 23 is rejected on the analysis of claim 7 above.
Regarding claim 24, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 24 are similar with the limitations of claim 8 above. Claim 24 is rejected on the analysis of claim 8 above.
Claim 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US pat. No. 9491237), and Winterstein (US pg. no. 20140340468), further in view of Goesnar (US pg. no. 20150264314).
Regarding claim 4. The combination discloses the system of claim 1.
The combination does not explicitly disclose:
		wherein the audio signature data comprises header data and meeting identifier data, and wherein determining a meeting identifier comprises:
		determining, based at least in part on the header data of the audio signature data, an external call platform for the call determining, based at least in part on the meeting identifier data, a meeting identifier usable to initialize the call with the external call platform;
		However, in the same field of endeavor, Goesnar discloses, wherein the audio signature data comprises header data and meeting identifier data ([0036] discloses acoustic Generation (audio signature generation).  It discloses in the acoustic generation, a bit stream 302 may be employed to encode data such as CI (e.g., authentication information and IP addresses for call initiation) (meeting identifier data).  In addition, a pilot sequence 308 (header) may be employed to provide sufficient synchronization and/or equalization--in either a static or dynamic fashion--for the initiation of the conference call), and wherein determining a meeting identifier comprises:
		determining, based at least in part on the header data of the audio signature data, an external call platform for the call ([0036] discloses a pilot sequence 308 (header) may be employed to provide sufficient synchronization and/or equalization--in either a static or dynamic fashion--for the initiation of the conference call that corresponds to determining an external platform); and
		determining, based at least in part on the meeting identifier data, a meeting identifier usable to initialize the call with the external call platform ([0036] discloses signal flow 300 of the acoustic generation.  It discloses in the acoustic generation, a bit stream 302 may be employed to encode data such as CI (meeting identifier) e.g., authentication information and IP addresses for call initiation).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Goesnar. The modification would allow encapsulating information of a header. The modification would allow separating specific purpose data from the other data of an audio content for effective data extraction and utilization.
Regarding claim 12, the combination discloses computer implemented method of claim 9.
All other limitations of claim 12 are similar with the limitations of claim 4 above. Claim 12 is rejected on the analysis of claim 4 above.
Regarding claim 20, the combination discloses non-transitory computer readable storage medium of claim 17.
All other limitations of claim 20 are similar with the limitations of claim 4 above. Claim 20 is rejected on the analysis of claim 4 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445          

/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445